Title: From George Washington to George Clinton, 29 January 1781
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor Janry 29, 1781
                        
                        In the Letter which I did myself the honor of writing to your Excellency the 23rd Instant; I informed you of
                            the revolt of the Jersey Troops, and of the measures I intended to pursue in consequence. I have now the pleasure to inform you, that Major General Howe, with the Detachment under his command,
                            surrounded the Mutineers in their Quarters on the Morning of the 27th brought them without difficulty to an unconditional
                            surrender, and had two of the most active Instigators immediately tried and executed. It was judged unnecessary to extend
                            the example further, as there was every appearance of genuine contrition.
                        I hope this will completely extinguish the spirit of Mutiny, if effectual measures are taken to prevent its
                            revival, by rendering the situation of the Soldiery more tolerable than it has heretofore been. Without this it may be
                            smothered for a while, but it must again break out with greater violence. It is not to be expected that an Army can be
                            permanently held together by those ties on which we have too long depended.
                        I cannot omit doing justice to the Detachment which was sent on this service. There was in its behaviour
                            every mark of fidelity, obedience, disapprobation of the conduct of the Mutineers; and a conviction of the necessity of
                            bringing them to submission, and punishment. They made a long march over mountainous roads, and thro a deep snow with the
                            greatest patience, and obeyed every Order with alacrity. I have the honor to be With the greatest esteem & respect
                            Your Excellencys Most Obedt & Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I have received your favor of the 26th inst.
                        

                        
                            
                                Sent also, without this P.S., to John Hancock (M-Ar), William Greene (DeHi), Jonathan Trumbull, Sr. (Ct) and
                                    Meshech Weare (Nh-Ar). In the Circular to Greene, the postscript reads: "I am favored with your letter of the 22nd
                                    Inst." In the Circular to Trunmbull, the postscript reads: "I have had the honor to receive your favor of the 16th
                                    inst. by Colonel Dennison."
                            
                        

                    